tcmemo_2011_153 united_states tax_court e bruce and denise a agness didonato petitioners v commissioner of internal revenue respondent docket no filed date robert john alter for petitioners marco franco and sze wan florence char for respondent memorandum opinion laro judge pending before the court are a motion and a cross-motion for partial summary_judgment under rule on their form_1040 u s individual_income_tax_return 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded return petitioners claimed a dollar_figure charitable_contribution_deduction for contribution of a land conservation_easement by petitioner e bruce didonato mr didonato to mercer county new jersey county respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure respectively the deficiency for arises in part from respondent’s disallowance of the charitable_contribution_deduction which petitioners claimed on their return in his motion for partial summary_judgment motion respondent asserts that petitioners did not substantiate the reported charitable_contribution in the manner required by sec_170 and sec_1_170a-13 income_tax regs respondent made his motion on date on date petitioners filed an objection to the motion and their cross-motion for partial summary_judgment cross-motion on date respondent filed his response to the cross-motion in connection with the motion and the cross-motion we decide whether petitioners are entitled to deduct any portion of the charitable_contribution which they reported on their return we hold that they are not background on or about date mr didonato purchased two parcels of property located pincite cold soil road princeton new jersey for dollar_figure collectively schaafsma parcel the schaafsma parcel was subdivided from a single lot and as of date could be accessed from cold soil road by way of a dirt road or a prescriptive easement the schaafsma parcel could also be accessed from cold soil road by crossing over land owned by the county adjacent to the schaafsma parcel was a local park owned by the county on date the county conveyed to mr didonato for dollar_figure a 50-foot-wide easement and right of way full driveway across the county’s property by a deed of easement and right of way agreement deed of easement the full driveway was adjacent to the schaafsma parcel and was situated in the neighboring park 2the grantors retained a limited life_estate which expired upon the earlier of the death of both grantors the failure of the grantors to continuously reside in the house for more than days destruction of a dwelling house located on the subject property residence or the fifth anniversary of the closing date the grantors agreed to pay monthly rent of dollar_figure to mr didonato for each month that they resided in the residence following the fifth anniversary of the closing date 3at all relevant times mr didonato owned at least one other parcel near the schaafsma parcel petitioners assert that they had a prescriptive easement over property they owned that allowed them access to cold soil road the record is not clear whether mr didonato or his predecessor in interest pursued an action in new jersey superior court claiming title to real_property or claiming the right to possession in lieu of an ejectment action see j m land co v first union natl bank a 2d n j of course unity of title to the dominant and servient tenements in mr didonato might have eliminated the prescriptive easement under the doctrine_of merger see eg landy v cahn a 2d n j super ct app div ie it was parkland property the deed of easement granted mr didonato access to the full driveway for pedestrian and vehicular ingress and egress from the schaafsma parcel to cold soil road the deed of easement was recorded on date at some point after the deed of easement was executed mr didonato filed a lawsuit against the county in the superior court of new jersey chancery division mercer county state court with respect to the deed of easement the new jersey department of environmental protection njdep intervened and moved the state court for summary_judgment mr didonato also moved the state court for partial summary_judgment the state court granted njdep’s motion for summary_judgment and declared the deed of easement void ab initio the state court also granted mr didonato’s motion for partial summary_judgment finding the county liable to mr didonato for breach of warranties and awarding mr didonato reasonable attorney’s fees the state court with the consent of mr didonato and the county appointed a special master to investigate and recommend to the state court an appropriate remedy to be awarded to mr didonato mr didonato and the county also agreed to participate in a series of mediation sessions which were overseen by the special master at 4petitioners assert that the deed of easement was merely an expansion of an existing easement the purpose of which was to provide mr didonato with sole and exclusive use of the driveway and to prevent the public from accessing the driveway the conclusion of the mediation sessions mr didonato and the county entered into a memorandum of settlement settlement agreement on date that settlement agreement set forth the terms and conditions to resolve the lawsuit between mr didonato and the county under the settlement agreement the county agreed to convey a 35-foot-wide portion of the driveway partial driveway to mr didonato in fee simple the remaining 15-foot-wide portion of the driveway was to be held by the county in fee simple to allow pedestrian and equestrian traffic entry into the neighboring park upon conveyance of the partial driveway interest to mr didonato mr didonato agreed to limit his use of the schaafsma parcel to a single_family_residence thereby giving up any and all development rights to said property the county agreed to provide written acknowledgment in form and substance acceptable to mr didonato of a donation to the county of mr didonato’s development rights in the schaafsma parcel mr didonato also agreed to pay for all property conveyed to him in fee simple through a donation to the green acres fund the amount of the donation was a percentage of the value of the driveway commensurate with the partial driveway interest conveyed to mr didonato most if not all of the substantive rights and 5we understand the green acres fund to be the garden state preservation trust gspt see n j admin code sec i obligations under the settlement agreement were conditioned upon receipt of the statutory and regulatory approvals required for the disposal of parkland under new jersey state law given the limited record with respect to the actions taken by the county after execution of the settlement agreement we briefly review the rights and obligations required under state law for context pursuant to a statutory grant of authority under the green acres laws the njdep commissioner has prescribed rules and regulations governing the disposal or diversion of parkland property see n j admin code sec those regulations provided that the partial driveway by virtue of its status as parkland protected under the green acres laws could not be conveyed to mr didonato without approval of the conveyance from the office of green acres in the njdep the njdep commissioner and the state house commission commission id sec see id sec the county was required to hold a public hearing on the application and provide the public with an opportunity to submit 6the commissioner of the njdep njdep commissioner is granted authority to prescribe rules and regulations governing the administration operation and use of lands as set forth in the new jersey green acres land acquisition act of n j stat ann sec 8a-1 west the new jersey green acres land acquisition act of n j stat ann sec 8a-19 west the new jersey green acres land acquisition and recreation opportunities act n j stat ann sec 8a-35 west and the garden state preservation trust act n j stat ann sec 8c-1 west we refer to these laws collectively as the green acres laws written comments to the njdep id sec c d e following that hearing the county was required to submit additional documentation to the njdep and wait at least days before the commission considered the application id sec f after receiving the county’s posthearing submissions the commission was authorized to approve or disapprove of the application_for disposition of the partial driveway interest to mr didonato id sec g upon approval of the disposition of the partial driveway interest the county was generally required to remit to njdep for deposit in the gspt the amount of monetary compensation proposed by the county and approved by the commission id sec i upon actual or equivalent receipt of such compensation the njdep commissioner was to execute a release of the green acres laws and restrictions on the parkland which the commission approved to be disposed of or diverted id sec a at some point after date the county filed an application with the commission and requested that restrictions under the green acres laws be released for the partial driveway interest to be conveyed to mr didonato pursuant to an agreement entered into between the county and the commission the county purchased dollar_figure acres of land and agreed to dedicate that land as parkland encumbered by the green acres laws a portion of the purchase_price dollar_figure was funded with proceeds from the sale of the partial driveway interest to mr didonato the balance of the purchase_price was paid_by the county with open space tax funds and green acres funds as a condition of the sale of the partial driveway interest mr didonato agreed to convey to the county a reciprocal deed which permanently restricted the development of the schaafsma parcel to one single- family home on date the commission approved that application and the sale of dollar_figure acres of land from the county to mr didonato on or about date the county sent to mr didonato a letter acknowledging and thanking him for his donation of the development rights to the schaafsma parcel that letter advised mr didonato that the county did not independently appraise the donated property and that it was mr didonato’s responsibility to determine the value of the donated property for income_tax deductibility purposes on date the county conveyed the partial driveway interest to mr didonato by deed deed from the county in exchange for dollar_figure and a reciprocal deed from mr didonato transferring development rights to the schaafsma parcel the deed provided that the partial driveway interest conveyed to mr didonato merged into and became part of the schaafsma parcel 7we understand these dollar_figure acres to be the same partial driveway interest which the county agreed to convey to mr didonato under the settlement agreement on date the njdep and the county executed a green acres release and compensation agreement and deed of restriction whereby the state agreed to release the land restrictions on the partial driveway interest conveyed to mr didonato in exchange for a reciprocal deed from mr didonato to the county permanently restricting the development of the subject property to one single-family home on date mr didonato and the county executed a deed of restriction deed of restriction whereby mr didonato conveyed to the county a permanent restriction against the use of the schaafsma property for more than one single-family home in date petitioners filed their return on which they claimed a charitable_contribution_deduction relating to the easement contribution attached to that return was form_8283 noncash charitable_contributions on which petitioners reported the appraised fair_market_value of the land conservation_easement as dollar_figure and their cost or adjusted_basis as dollar_figure the form_8283 was not signed by an appraiser or an authorized representative of the county petitioners also attached to their return a self contained complete appraisal report appraisal prepared by tighue appraisal group tighue the appraisal was dated date and valued three parcels of property owned by mr didonato as of date the schaafsma parcel and one additional parcel the purpose of the appraisal was to estimate a fee simple estate of those three parcels and the value of development rights of those parcels the appraisal reported that the market_value of the three parcels unrestricted by the easement was dollar_figure the appraisal also reported that the market_value of the three parcels restricted by the easement was dollar_figure the appraisal concluded that the value of the easement was the difference of dollar_figure during the discovery stage of this proceeding respondent requested from petitioners a form signed by tighue and the county mr didonato through counsel responded that no such form_8283 was received by notice_of_deficiency dated february 8although respondent does not allege any defect in the appraisal in the motion we express concern over the validity and credibility of that appraisal first we observe that the appraisal includes in the value of the donated property the development rights on three parcels of property when the deed of restriction concerned development rights on only the two parcels making up the schaafsma parcel second the appraisal uses market_value and not fair_market_value as a standard of value in that regard the definition of market_value in the appraisal embodies selective elements of fair_market_value but does not encompass the definition of fair_market_value required by sec_20_2031-1 estate_tax regs see 120_tc_174 affd in part and vacated in part sub nom j p morgan chase co v commissioner 458_f3d_564 7th cir 9respondent’s request for production of documents requested form which is a form used by a taxpayer to notify the internal_revenue_service of noncompliance with the low-income_housing tax_credit provisions or any low-income_housing building disposition see sec_42 given the context of respondent’s document request we assume that respondent intended to request an executed form_8283 and not form_8823 respondent determined that petitioners were not entitled to deduct any part of the dollar_figure charitable_contribution reported on their federal_income_tax return petitioners petitioned the court on date discussion the issue before the court on the motion and the cross- motion is whether petitioners substantiated the reported charitable_contribution in the manner required by sec_170 and sec_1_170a-13 income_tax regs respondent argues that petitioners did not substantiate the charitable_contribution because petitioners failed to obtain a contemporaneous written acknowledgment of the donated property as required by sec_170 and did not attach to their return a completed appraisal_summary ie form as required by sec_1_170a-13 income_tax regs petitioners argue that they substantiated the charitable_contribution because the settlement agreement qualifies as a contemporaneous written acknowledgment under sec_170 and the form_8283 which they attached to their federal_income_tax return substantially complied with the requirements of sec_1_170a-13 income_tax regs we agree with respondent i standard of review summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 106_tc_343 98_tc_383 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a 116_tc_73 we will render a decision on a motion for partial summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the parties filed the motion and the cross-motion for partial summary_judgment on whether petitioners have properly substantiated the dollar_figure charitable_contribution they reported on the return the parties agree and we conclude that there is no genuine issue of material fact and that a decision may be rendered as a matter of law ii noncash charitable_contribution sec_170 generally allows a deduction for any charitable_contribution made within the taxable_year sec_170 defines a charitable_contribution for this purpose to include a contribution or gift to or for_the_use_of a political_subdivision of a state such as the county see woodbury v commissioner tcmemo_1988_272 affd 900_f2d_1457 10th cir before a taxpayer may claim entitlement to a charitable_contribution_deduction he or she must satisfy various statutory and regulatory recordkeeping requirements the parties dispute whether mr didonato substantiated his contribution of land development rights in the schaafsma parcel in the manner required by sec_170 and sec_1_170a-13 income_tax regs we focus on petitioners’ ability to meet the requirements of sec_170 under sec_170 a taxpayer is generally allowed a charitable_contribution_deduction of dollar_figure or more only if the contribution is substantiated by a contemporaneous written acknowledgment by the donee organization see also sec_1 170a- f income_tax regs that acknowledgment must be from a donee organization and must generally state the amount of cash and a description of any noncash property contributed by the taxpayer whether the donee organization provided any goods or services in consideration for the property contributed and a description and good_faith estimate of the value of any goods or services contributed by the taxpayer see sec_170 and b sec_1_170a-13 income_tax regs the parties disagree on whether the settlement agreement qualifies as a contemporaneous written acknowledgment under sec_170 we need not address whether the settlement agreement was contemporaneous within the meaning of the statute because as discussed below the settlement agreement is not an acknowledgment within the purview of sec_170 although sec_170 sets forth the information which must be included in a qualifying acknowledgment neither congress nor the secretary defined the term acknowledgment for purposes of that section we are also unaware of any reported decision or legislative_history interpreting the term acknowledgment in the context of sec_170 we therefore use the ‘ordinary contemporary common meaning’ of the term acknowledgment when applying sec_170 see 507_us_380 quoting 444_us_37 509_f3d_173 3d cir 127_tc_96 black’s law dictionary defines the term acknowledgment as the act of making it known that one has received something black’s law dictionary 7th ed see also merriam- webster’s collegiate dictionary 10th ed we agree with this definition in the light of the purpose behind enactment of sec_170 as the court_of_appeals for the ninth circuit stated in 374_f3d_881 9th cir affg 118_tc_528 congress enacted sec_170 to increase compliance with the rule that where a charity receives a quid_pro_quo_contribution i e a payment made partly as a contribution and partly in consideration for goods or services furnished to the payor by the donee organization a charitable_contribution_deduction is limited to the amount exceeding the value of the consideration received h rep pincite sec_170 does not impose an information reporting requirement upon charities rather it places the responsibility upon taxpayers to request substantiation from the charity of their contribution and any good or service received in exchange h conf_rep pincite see also weyts v commissioner tcmemo_2003_68 discussing the reasons behind enactment of sec_170 from addis and the relevant legislative_history it is clear that congress required a donee organization to acknowledge in a contemporaneous written document that it received cash or property for two principal reasons first to inform the donor that all or a portion of an amount contributed to a donee organization may not be deductible and second to ease the administration and audit of charitable_contributions deductions see addis v commissioner t c pincite h rept pincite 1993_3_cb_167 it is against this backdrop that we conclude that the settlement agreement is not an acknowledgment for purposes of sec_170 petitioners argue that the settlement agreement qualifies as a contemporaneous written acknowledgment because that agreement legally obligated mr didonato to donate his development rights in the schaafsma parcel we disagree the substantive rights and obligations created by the settlement agreement on date were subject_to and conditioned upon the county’s obtaining approval for the disposition of parkland from the commission at some future date the commission however did not approve the disposition of the partial driveway interest until date more than months after the settlement agreement was executed when the settlement agreement was entered into on date mr didonato was not under a contractual duty to convey his development rights to the county and no legal_obligation was certain to occur the county was therefore not able to acknowledge receipt of mr didonato’s development rights on date because his obligation to transfer those rights had not yet matured and were not certain to do so the settlement agreement also provided that if any term therein was not satisfied then mr didonato and the county agreed to return to the special master for further proceedings the outcome of those further proceedings would then replace any duty on the part of mr didonato to convey his development rights to the county if the commission did not approve the disposition of the partial driveway interest then the settlement agreement would have been superseded by the outcome of those additional proceedings see eg 50_f3d_233 3d cir the chronology of events surrounding the county’s contribution of the partial driveway interest to mr didonato and mr didonato’s reciprocal conveyance of his development rights to the county also suggests that the county was not assured of receiving mr didonato’s development rights by date after the settlement agreement was executed the county applied to the commission for approval to dispose_of the partial driveway interest in fee simple only after the county obtained the commission’s approval to dispose_of the partial driveway interest on date did the county send mr didonato the letter dated date which acknowledged and thanked him for his donation the county’s actions indicate that the county did not regard mr didonato’s obligation under the settlement agreement as mature until the commission approved_disposition of the partial driveway interest given that the county did not regard mr didonato’s contribution of his development rights as complete how then could a county representative have acknowledged receipt of those rights the answer we believe is that the county could not have acknowledged receipt of mr didonato’s development rights as of date because the condition obligating mr didonato to transfer those rights to the county ie approval from the commission had not been satisfied and therefore the obligations of mr didonato under that agreement had not matured petitioners do not argue and we do not find that the letter from the county to mr didonato dated date qualifies as a contemporaneous written acknowledgment for first that letter does not satisfy the contemporaneousness requirement because it was obtained after petitioners filed the return see sec_170 second that letter does not contain a statement that the county provided no goods or services in consideration for mr didonato’s contribution as required by sec_170 see eg schrimsher v commissioner tcmemo_2011_71 denying a charitable_contribution_deduction where an agreement did not include a description and good_faith estimate of the consideration paid_by a donee hollingsworth v commissioner tcmemo_2010_262 disallowing a charitable_contribution_deduction where two separate documents offered by the taxpayer failed to state whether the donee provided any goods or services in consideration of the charitable_contribution kendrix v commissioner tcmemo_2006_9 castleton v commissioner tcmemo_2005_58 affd 188_fedappx_561 9th cir thus the letter dated date similarly fails as a contemporaneous written acknowledgment under sec_170dollar_figure iii conclusion in the light of the foregoing we hold that the settlement agreement does not qualify as a contemporaneous written acknowledgment within the meaning of sec_170 given that petitioners do not have a written acknowledgment from the county and that they have not established any exception to the written acknowledgment requirement see eg sec_170 we conclude that petitioners are precluded by statute from deducting the dollar_figure as a charitable_contribution see hill v commissioner tcmemo_2004_156 accordingly we will grant the motion and deny the cross-motion in so deciding we have considered all arguments raised by the parties and to the extent not discussed herein we conclude that they are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued granting respondent’s motion and denying petitioner’s cross-motion 10petitioners do not assert that the form_8283 which they filed with their return serves as a contemporaneous written acknowledgment see friedman v commissioner tcmemo_2010_45
